Notice of Allowance
1.	This Office Action is in response to the Applicant’s response After Final Action filed on 06/07/2022. In virtue of this communication, claims 1, 4, 8, 11, 15, and 20 are currently patentable in this Office Action.
 
Allowable Subject Matter
2.	Claims 1, 4, 8, 11, 15, and 20 are allowed and renumbered as 1-6.

3.	The following is a statement of reasons for the indication of allowable subject matter: 
the prior art of record fails to anticipate or render the claimed limitations obvious, singly or in combination, particularly, “with an activation indication to activate or deactivate a duplication operation of a radio bearer of a secondary node, in an E-UTRA NR dual connectivity, having a distributed unit configured with a MAC layer, a RLC and a PHY layer, and a centralized unit configured with a RRC layer and a PDCP layer” as detailed in the independent claims in light of fig. 4 & 7-28 in the disclosure.
	
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643